Detail Action
This office action is response to the application 16/466,866 filed on 06/05/2019. 

Response to Amendments
This is in response to the amendments filed on 03/02/2021. Independent claims 1, 29, 57  and 59 have been amended. Claims 2, 4-7, 10-28, 30, 32-35, 38-56, 58 and 60 are cancelled. Claims 1, 3, 8-9, 29, 31, 36-37, 57 and 59 are currently pending and have been considered below.


Allowable Subject Matter
Claims 1, 3, 8-9, 29, 31, 36-37, 57 and 59 are allowed.
The following are the allowable subject matter:
the method further comprising: before receiving, by the terminal device, the first indication information sent by the network device, receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information is to indicate an initial operation bandwidth allocated for the terminal device and the initial operation bandwidth is less than a system bandwidth; and determining, by the terminal device, the length of the sequence of the shared reference signal according to the initial operation bandwidth and first preset relationships between operation bandwidths and lengths of sequences of reference signals.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record Chen et al. (US 2018/0076866 A1, “APPARATUS AND METHOD IN WIRELESS COMMUNICATION SYSTEM”) and Parkvall et at. (US 2017/0331577 A1, “Network Architecture, Methods, and Devices for a Wireless Communications Network”), individually or in combination do not disclose the invention as filed. Chen discloses a technique where, a method at base station side, and an apparatus and a method at user equipment side in a wireless communication system for multi-user superposition transmission and  Parkvall discloses a technique where a method includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the 
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 29, 57  and 59, and thereby claims 1, 29, 57  and 59 are considered allowable. The dependent claims which further limit claims 1, 29, 57  and 59 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Following prior arts has been considered but is not applied: Wong et al. (US 2019/0222405 A1), “TELECOMMUNICATIONS APPARATUS AND METHODS”; and Guo et al. (US 20190173645 A1), “REFERENCE SIGNAL SENDING METHOD AND REFERENCE SIGNAL SENDING APPARATUS”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461